           Case 2:20-cv-00276-RFB-VCF Document 190 Filed 10/08/20 Page 1 of 3



1    INGRID A. MYERS, Nevada Bar No. 6755
       IMyers@kslaw.com
2    KING & SPALDING LLP
     1100 Louisiana Street
3    Suite 4100
     Houston, Texas 77002
4    Telephone:    (713) 751-3200

5    Attorneys for Defendant
     WYETH HOLDINGS LLC f/k/a
6    AMERICAN CYANAMID COMPANY

7                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
8
                                                  )
9    JORDAN J. POTTER,                            )        Case No. 2:20-cv-00276-RFB-VCF
                                                  )
10                           Plaintiff,           )
                                                  )        STIPULATION OF EXTENSION OF
     v.                                           )        TIME FOR DEFENDANT WYETH
11
                                                  )        HOLDINGS LLC TO RESPOND TO
12   ARROWHEAD PRODUCTS, individually and )                PLAINTIFF’S FIRST AMENDED
     as successor in interest to Arrowhead Rubber )        COMPLAINT
     Company, et al.,                             )
13                                                )        (First Request)
                                                  )
14                           Defendants.          )
                                                  )
15

16          Pursuant to Nevada Local Rule IA 6-1, Plaintiff Jordan J. Potter and Defendant Wyeth

17   Holdings LLC f/k/a American Cyanamid Company (“Wyeth”), by counsel, consent to an order

18   by the Court that Defendant Wyeth’s time to answer, move, or otherwise respond to the First

19   Amended Complaint in this action be extended through and including November 4, 2020 and

20   that any such responsive pleading by that date shall be deemed timely filed.

21          As grounds for this Stipulation, Wyeth states it is in the process of investigating

22   Plaintiff’s claims against Wyeth and requires additional time to fully respond to Plaintiff’s

23   Complaint. At this early stage in the litigation, no prejudice will result from the extension. This

24   is the first request for an extension. NV LR IA 6-1(a).

25
                                                     -1-
          Case 2:20-cv-00276-RFB-VCF Document 190 Filed 10/08/20 Page 2 of 3



1
            Respectfully submitted this 8th day of October, 2020.
2
                                                  /s/ Ingrid A. Myers
3                                                Ingrid A. Myers
                                                 KING & SPALDING LLP
4                                                1100 Louisiana Street
                                                 Suite 4100
5                                                Houston, Texas 77002
                                                 Telephone:      (713) 751-3200
6                                                Email: imeyers@kslaw.com

7                                                Attorneys for Defendant WYETH HOLDINGS
                                                 LLC
8

9                                                 /s/ Benjamin W. Hail
                                                 T. Barton French, Jr.
10                                               Benjamin W. Haile
                                                 MAUNE RAICHLE HARTLEY FRENCH &
11                                               MUDD, LLC
                                                 1015 Locust Street Suite 1200
12                                               St. Louis, Missouri 63101
                                                 Phone: (800) 358-5922
13                                               rlundt@mrhfmlaw.com

14                                               Lawrence E. Mittin
                                                 CRAIG P. KENNY & ASSOCIATES
15                                               501 S. 8th Street
                                                 Las Vegas, Nevada 89101
16                                               Phone: (702) 380-2800
                                                 lmittin@cpklaw.com
17
                                                 Attorneys for Plaintiff JORDAN J. POTTER
18

19

20

21   IT IS SO ORDERED:

22

23   United States Magistrate Judge

     DATED: 10-8-2020
24

25
                                                   -2-
          Case 2:20-cv-00276-RFB-VCF Document 190 Filed 10/08/20 Page 3 of 3



1
                                    CERTIFICATE OF SERVICE
2           I hereby certify that a true and exact copy of the foregoing has been served this 8th day

3    of October, 2020, via ECF, upon:

4           T. Barton French, Jr.
            Benjamin W. Haile
5           MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
            1015 Locust Street Suite 1200
6           St. Louis, Missouri 63101
            Phone: (800) 358-5922
7           rlundt@mrhfmlaw.com

8           Lawrence E. Mittin
            CRAIG P. KENNY & ASSOCIATES
9           501 S. 8th Street
            Las Vegas, Nevada 89101
10          Phone: (702) 380-2800
            lmittin@cpklaw.com
11

12

13                                               /s/ Ingrid A. Myers
                                                 Ingrid. A. Myers
14

15

16

17

18

19

20

21

22

23

24

25
                                                   -3-
